                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


DR. JOEL C. NKEMAKOLAM,                          §
                                                 §
                  Plaintiff,                     §                SA-18-CV-01283-ESC
                                                 §
vs.                                              §
                                                 §
NORTHSIDE INDEPENDENT SCHOOL                     §
DISTRICT,                                        §
                                                 §
                  Defendant.                     §



                                               ORDER

       Before the Court is the above-styled cause of action, which settled in mediation. The

Court’s previous order directed the parties to file their dismissal papers on or before January 28,

2020. The parties requested an extension of this deadline, which the Court granted, making their

dismissal papers due on or before February 11, 2020. On February 11, 2020, the parties filed a

Joint Advisory [#26], asking the Court to again extend the deadline until February 25, 2020. The

Court will extend the deadline as requested.

       IT IS THEREFORE ORDERED that the parties file a stipulation of dismissal on or

before February 25, 2020.

       SIGNED this 12th day of February, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE
